DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art the closest prior art  Kragle (US 6,551,151 B1)  and Kragle et al (US 5,702,659) teaches a honeycomb structure forming die used for extrusion molding of a honeycomb structure that has a plurality of cells partitioned by cell walls, the honeycomb structure forming die comprising:  a die body; a material supply portion (see abstract; Fig 1 of 151’; col 2 lines 4 to col 6 lines 60, and/or Fig 2-6b of  659’ and throughout), however, fails to teach either alone or in combination where the shape of slit portion including an extrusion surface that faces the material supply surface across the material supply hole, and a slit that has a grid shape, opens on the extrusion surface, and communicates with the material supply hole inside the die body, wherein the slit has a grid point, the material supply hole is provided at a position corresponding to the grid point and coaxially with the grid point, an end of the material supply hole in the extrusion direction includes a throttle hole whose diameter decreases toward the grid point, and a guide hole that extends outward from the throttle hole and guides a material to the slit including the grid point, the slit includes a slit groove that extends from the grid point, the guide hole is defined between a pair of surfaces that face each other across the slit groove, and each surface of the pair of surfaces has a shape whose width increases in the extrusion direction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,337,191 B2; US 8,282,385 B2; US 6,991,450 B1 are pertaining to honeycomb structure including a slit but fails to cure the deficiency of the above prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743